Citation Nr: 0414377	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-08 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury, status post total left knee replacement for 
osteoarthritis.  

2.  Entitlement to service connection for right hip disorder, 
status post right hip replacement, claimed as secondary to a 
left knee injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to August 
1968, which included a tour of duty in the Republic of 
Vietnam from August 1967 to August 1968.  He sustained 
injuries for which he was authorized the Purple Heart Medal, 
among other metals and awards.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for left knee traumatic synovitis 
sprain with left total knee replacement for osteoarthritis, 
and for osteoarthritis of the right hip, with right hip 
replacement.  

The veteran's sworn testimony was obtained before the 
undersigned Veterans' Law Judge sitting at the RO in 
September 2003, and a transcript is on file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In April 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his claims of entitlement to 
service connection for left knee and right hip disabilities 
which does not comply with the mandates of Quartuccio, supra.

The Board has carefully reviewed the evidence pertaining to 
the veteran's assertion that his current left knee and right 
hip disorders are the result of a left knee injury received 
in service.  Although the veteran was afforded a VA 
examination in April 2003, a review of the examination report 
reveals factual inaccuracies indicating that no meaningful 
review of the veteran's service medical records was 
conducted, and the failure to do so casts at least some doubt 
on the medical opinions given.  

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Additionally, 38 C.F.R. § 4.2 states that "[i]t is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present."  

In the case presently on appeal, the April 2003 VA 
examination was inadequate for failure to note the veteran's 
service medical records and the unique nature of his injuries 
sustained therein.  

The April 2003 VA examiner gave the medical opinion that 
there is no relationship between the veteran's "gunshot 
wound to the left anterior knee" sustained in service and 
his current left knee and right hip disorders, and that the 
veteran's in-service left knee injury did not reflect any 
significant difficulty at the time of his discharge, or for 
at least the next year.  Both of these statements are 
factually inaccurate, and the resulting medical opinion is of 
little value.  

A review of the service medical records on file reveals that 
the veteran sustained no gunshot wound of the left knee.  
Rather, in March 1968 he sustained a "minor" shell fragment 
wound injury to the left leg, with retained foreign bodies, 
and he sustained a left knee sprain at that same time.  
Significantly, however, he began to have significant knee 
pain and swelling within the months that followed, and his 
complaints were significant enough to require corrective 
surgery in service.  The diagnosis of traumatic synovitis of 
the left knee was given in service, and the veteran reported 
left knee symptomatology on examination at separation from 
service.  Moreover, lay statements on file indicate that the 
veteran has been observed to walk with a limp ever since his 
return from Vietnam combat.  

The Board finds that this combat veteran warrants a VA 
examination which includes a review of his service medical 
records, and that his assertion of chronic left knee pain and 
disability since service, with secondary right hip 
disability, be given all due consideration under VA law and 
regulations.  Accordingly, the veteran should be provided a 
VA orthopedic examination which includes a thorough and 
thoughtful review of his service medical records-
particularly those of March 1968 to August 1968.  

Other identified medical records have not been obtained.  The 
CAVC has long held that VA's duty to assist veterans in 
developing facts pertinent to claims, as mandated by 38 
U.S.C.A. § 5107, includes obtaining pertinent medical 
records, even if not requested to do so by the veteran, when 
VA is placed on notice that such records exist.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  



At his Travel Board hearing in September 2003, the veteran 
testified that he received left knee cortisone shots from 
1970 for many years thereafter for left knee symptomatology.  
These records have not been requested and are not on file.  

Additionally, he testified that a VA examiner told him 
(apparently the examiner who conducted the October 2000 VA 
examination) that his documented in-service injuries likely 
resulted in his current left knee and right hip disorder.  
The report does not indicate this, and the veteran should be 
provided an opportunity to explain his comments in this 
regard.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims-primarily competent medical nexus 
evidence, and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any left knee or right 
hip injury or disorder, from August 1968 
to the present, including any emergency 
or other medical records regarding a 
March 14, 1997 left knee injury, as well 
as a full set of records from Dr. M. J. 
Shepard.  Additionally, the veteran is 
asked to identify the VA physician who 
advised him that his left knee and right 
hip disorders could have been due to his 
documented injuries in service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist (who has 
previously not seen or examined the 
veteran) including on a fee basis of 
necessary who has carefully reviewed the 
veteran's documented service and post-
service medical history, for the purpose 
of ascertaining the current nature, 
extent of severity, and likely etiology 
of any left knee and right hip disorders 
presently found on examination.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must NOT ONLY annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examinations, but the report must include 
specific reference to the 1968 service 
medical records, the inservice diagnosis 
of left knee traumatic synovitis, and 
answer the following medical questions:

--Is it at least as likely as not that 
the veteran's left knee disorder, status 
post total replacement, is due to, or the 
result of, inservice traumatic synovitis, 
or if preexisting service, was aggravated 
thereby?  

--If so, is it at least as likely as not 
that the veteran's right hip disorder, 
status post replacement, is causally 
related to, the result of, or aggravated 
by, a service related left knee disorder?   

Any further indicated special studies 
must be conducted.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical nexus 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for left knee and 
right hip disorders.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


